


109 HR 5900 IH: Refuge Ecology Protection, Assistance,

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5900
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Kind (for
			 himself, Mr. Saxton,
			 Mr. Thompson of California, and
			 Mr. Castle) introduced the following
			 bill; which was referred to the Committee
			 on Resources
		
		A BILL
		To protect, conserve, and restore native fish, wildlife,
		  and their natural habitats at national wildlife refuges through cooperative,
		  incentive-based grants to control, mitigate, and eradicate harmful nonnative
		  species, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Refuge Ecology Protection, Assistance,
			 and Immediate Response Act.
		2.Findings and
			 purpose
			(a)FindingsThe Congress finds the following:
				(1)The National
			 Wildlife Refuge System is the premier land conservation system in the
			 world.
				(2)Harmful nonnative
			 species are the leading cause of habitat destruction in national wildlife
			 refuges.
				(3)More than 675 known harmful nonnative
			 species are found in the National Wildlife Refuge System.
				(4)Nearly 8 million
			 acres of the National Wildlife Refuge System contain harmful nonnative
			 species.
				(5)The cost of early
			 identification and removal of harmful nonnative species is dramatically lower
			 than removing an established invasive population.
				(6)The cost of the
			 backlog of harmful nonnative species control projects that need to be carried
			 out in the National Wildlife Refuge System is over $250,000,000, and the
			 failure to carry out such projects threatens the ability of the System to
			 fulfill its basic mission.
				(b)PurposeThe
			 purpose of this Act is to encourage partnerships among the United States Fish
			 and Wildlife Service, other Federal agencies, States, Indian tribes, and other
			 interests for the following objectives:
				(1)To protect,
			 enhance, restore, and manage a diversity of habitats for native fish and
			 wildlife resources within the National Wildlife Refuge System through control
			 of harmful nonnative species.
				(2)To promote the
			 development of voluntary State assessments to establish priorities for
			 controlling harmful nonnative species that threaten or negatively impact refuge
			 resources.
				(3)To promote greater
			 cooperation among Federal, State, and local land and water managers, and owners
			 of private land, water rights, or other interests, to implement ecologically
			 based strategies to eradicate, mitigate, and control harmful nonnative species
			 that threaten or negatively impact refuge resources through a voluntary and
			 incentive-based financial assistance grant program.
				(4)To
			 establish an immediate response capability to combat incipient harmful
			 nonnative species invasions.
				3.DefinitionsFor the purposes of this Act:
			(1)Advisory
			 committeeThe term Advisory Committee means the
			 Invasive Species Advisory Committee established by section 3 of Executive Order
			 13112, dated February 3, 1999.
			(2)Appropriate
			 CommitteesThe term appropriate Committees means the
			 Committee on Resources of the House of Representatives and the Committee on
			 Environment and Public Works of the Senate.
			(3)ControlThe
			 term control means, as appropriate, eradicating, suppressing,
			 reducing, or managing harmful nonnative species from areas where they are
			 present; taking steps to detect early infestations on at-risk native habitats;
			 and restoring native species and habitats to reduce the effects of harmful
			 nonnative species.
			(4)Environmental
			 soundnessThe term environmental soundness means the
			 extent of inclusion of methods, efforts, actions, or programs to prevent or
			 control infestations of harmful nonnative species, that—
				(A)minimize adverse
			 impacts to the structure and function of an ecosystem and adverse effects on
			 nontarget species and ecosystems; and
				(B)emphasize
			 integrated management techniques.
				(5)Harmful
			 nonnative speciesThe term harmful nonnative species
			 means, with respect to a particular ecosystem in a particular region, any
			 species, including its seeds, eggs, spores, or other biological material
			 capable of propagating that species, that is not native to that ecosystem and
			 has a demonstrable or potentially demonstrable negative environmental or
			 economic impact in that region.
			(6)Indian
			 tribeThe term Indian tribe has the meaning given
			 that term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(7)National
			 Management PlanThe term National Management Plan
			 means the management plan referred to in section 5 of Executive Order 13112 of
			 February 3, 1999, and entitled Meeting the Invasive Species
			 Challenge.
			(8)Refuge
			 resourcesThe term refuge resources means all lands
			 and waters, including the fish and wildlife species and the ecosystems and
			 habitats therein, that are owned and managed by the Federal Government through
			 the United States Fish and Wildlife Service and located within the National
			 Wildlife Refuge System administered under the National Wildlife Refuge
			 Administration Act of 1966 (16 U.S.C. 668dd et seq.).
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Fish and Wildlife Service.
			(10)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, any
			 other territory or possession of the United States, and any Indian
			 tribe.
			4.Refuge Ecology
			 Protection, Assistance, and Immediate Response (REPAIR) grant program
			(a)In
			 generalThe Secretary may provide—
				(1)a
			 grant to any eligible applicant to carry out a qualified control project in
			 accordance with this section; and
				(2)a
			 grant to any State to carry out an assessment project consistent with relevant
			 State plans that have been developed in whole or in part for the conservation
			 of native fish, wildlife, and their habitats, and in accordance with this
			 section, to—
					(A)identify harmful
			 nonnative species that occur in the State that threaten or negatively impact
			 refuge resources;
					(B)assess the needs
			 to restore, manage, or enhance native fish and wildlife and their natural
			 habitats and processes in the State to compliment activities to control,
			 mitigate, or eradicate harmful nonnative species negatively impacting refuge
			 resources;
					(C)identify
			 priorities for actions to address such needs;
					(D)identify
			 mechanisms to increase capacity building in a State or across State lines to
			 conserve and protect native fish and wildlife and their habitats and to detect
			 and control harmful nonnative species that might threaten or negatively impact
			 refuge resources within the State; and
					(E)incorporate, where
			 applicable, the guidelines of the National Management Plan.
					The grant
			 program under this section shall be known as the Refuge Ecology
			 Protection, Assistance, and Immediate Response Grant Program or the
			 REPAIR Program.(b)Functions of the
			 Secretary
				(1)In
			 generalThe Secretary shall—
					(A)publish guidelines
			 for and solicit applications for grants under this section not later than 6
			 months after the date of enactment of this Act;
					(B)receive, review,
			 evaluate, and approve applications for grants under this section;
					(C)consult with the Advisory Committee on the
			 projects proposed for grants under this section, including regarding the
			 scientific merit, technical merit, feasibility, and priority of proposed
			 projects for such grants; and
					(D)consult with the
			 Advisory Committee regarding the development of the database required under
			 subsection (j).
					(2)Delegation of
			 authorityThe Secretary may delegate to another Federal
			 instrumentality the authority of the Secretary under this section, other than
			 the authority to approve applications for grants and make grants.
				(c)Functions of the
			 Advisory CommitteeThe Advisory Committee shall—
				(1)consult with the
			 Secretary to create criteria and guidelines for grants under this
			 section;
				(2)consult with the
			 Secretary regarding whether proposed control projects are qualified control
			 projects; and
				(3)carry out
			 functions relating to monitoring control projects under subsection (j).
				(d)Eligible
			 applicantTo be an eligible applicant for purposes of subsection
			 (a)(1), an applicant shall—
				(1)be a State, local
			 government, interstate or regional agency, or private person;
				(2)have adequate
			 personnel, funding, and authority to carry out and monitor or maintain a
			 control project; and
				(3)have entered into
			 an agreement with a national wildlife refuge or refuge complex.
				(e)Qualified
			 control project
				(1)In
			 generalTo be a qualified control project under this section, a
			 project shall—
					(A)control harmful
			 nonnative species on the lands or waters on which it is conducted;
					(B)include a plan for
			 monitoring the project area and maintaining effective control of harmful
			 nonnative species after the completion of the project, that is consistent with
			 standards for monitoring developed under subsection (j);
					(C)be conducted in
			 partnership with a national wildlife refuge or refuge complex;
					(D)be conducted on
			 lands or waters, other than national wildlife refuge lands or waters, that, for
			 purposes of carrying out the project, are under the control of the eligible
			 applicant applying for the grant under this section and on adjacent national
			 wildlife refuge lands or waters administered by the United States Fish and
			 Wildlife Service referred to in subparagraph (C), that are—
						(i)administered for
			 the long-term conservation of such lands and waters and the native fish and
			 wildlife dependent thereon; and
						(ii)managed to
			 prevent the future reintroduction or dispersal of harmful nonnative species
			 from the lands and waters on which the project is carried out; and
						(E)encourage public
			 notice and outreach on control project activities in the affected
			 community.
					(2)Other factors
			 for selection of projectsIn ranking qualified control projects,
			 the Director may consider the following:
					(A)The extent to
			 which a project would address the operational and maintenance backlog
			 attributed to harmful nonnative species on refuge resources.
					(B)Whether a project
			 will encourage increased coordination and cooperation among one or more Federal
			 agencies and State or local government agencies or nongovernmental or other
			 private entities to control harmful nonnative species threatening or negatively
			 impacting refuge resources.
					(C)Whether a project
			 fosters public-private partnerships and uses Federal resources to encourage
			 increased private sector involvement, including consideration of the amount of
			 private funds or in-kind contributions to control harmful nonnative species or
			 national wildlife refuge lands or non-Federal lands in proximity to refuge
			 resources.
					(D)The extent to
			 which a project would aid the conservation of species that are listed under the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.).
					(E)Whether a project
			 includes pilot testing or a demonstration of an innovative technology having
			 the potential for improved cost-effectiveness in controlling harmful nonnative
			 species.
					(F)The extent to
			 which a project considers the potential for unintended consequences of control
			 methods on ecosystems and includes contingency measures.
					(f)Distribution of
			 control grant awardsIn making grants for control projects under
			 this section the Secretary shall, to the greatest extent practicable,
			 ensure—
				(1)a
			 balance of smaller and larger projects conducted with grants under this
			 section; and
				(2)an equitable
			 geographic distribution of projects carried out with grants under this section,
			 among all regions and States within which such projects are proposed to be
			 conducted.
				(g)Grant
			 duration
				(1)In
			 generalEach grant under this section shall be to provide funding
			 for the Federal share of the cost of a project carried out with the grant for
			 up to 2 fiscal years.
				(2)Renewal(A)If the Secretary, after
			 reviewing the reports under subsection (h) regarding a control project, finds
			 that the project is making satisfactory progress, the Secretary may renew a
			 grant under this section for the project for an additional 3 fiscal
			 years.
					(B)The Secretary may renew a grant under
			 this section to implement the monitoring and maintenance plan required for a
			 control project under subsection (e)(1)(B) for up to 5 fiscal years after the
			 project is otherwise completed.
					(h)Reporting by
			 grantee
				(1)In
			 general(A)A
			 grantee carrying out a control project with a grant under this section shall
			 report to the Secretary every 24 months or at the expiration of the grant,
			 whichever is of shorter duration.
					(B)A State carrying out an assessment
			 project with a grant under this section shall submit the assessment pursuant to
			 subsection (a)(2) to the Secretary no later than 24 months after the date on
			 which the grant is awarded.
					(2)Report
			 contentsEach report under this subsection shall include the
			 following information with respect to each project covered by the
			 report:
					(A)In the case of a
			 control project—
						(i)the
			 information described in subparagraphs (B), (D), and (F) of subsection
			 (k)(2);
						(ii)specific
			 information on the methods and techniques used to control harmful nonnative
			 species in the project area; and
						(iii)specific
			 information on the methods and techniques used to restore native fish,
			 wildlife, or their habitats in the project area.
						(B)A detailed report
			 of the funding for the grant and the expenditures made.
					(3)Interim
			 updateEach grantee under subsection (h)(1)(A) of this section
			 shall also submit annually a brief synopsis to the Secretary, either
			 electronically or in writing, that includes—
					(A)a chronological
			 list of project progress; and
					(B)use of awarded
			 funds.
					(i)Cost sharing
			 for projects
				(1)Federal
			 shareExcept as provided in paragraphs (2) and (3), the Federal
			 share of the cost of a project carried out with a grant under this section
			 shall not exceed 75 percent of such cost.
				(2)Innovative
			 technology costsThe Federal share of the incremental additional
			 cost of including in a control project any pilot testing or a demonstration of
			 an innovative technology described in subsection (e)(2)(E) shall be 85
			 percent.
				(3)Projects on
			 refuge lands or watersThe Federal share of the cost of the
			 portion of a control project funded with a grant under this section that is
			 carried out on national wildlife refuge lands or waters, including the cost of
			 acquisition by the Federal Government of lands or waters for use for such a
			 project, shall be 100 percent.
				(4)Application of
			 in-kind contributionsThe Secretary may apply to the non-Federal
			 share of costs of a control project carried out with a grant under this section
			 the fair market value of services or any other form of in-kind contribution to
			 the project made by non-Federal interests that the Secretary determines to be
			 an appropriate contribution equivalent to the monetary amount required for the
			 non-Federal share of the activity.
				(5)Derivation of
			 Non-Federal shareThe non-Federal share of the cost of a control
			 project carried out with a grant under this section may not be derived from a
			 Federal grant program or other Federal funds.
				(j)Monitoring and
			 maintenance of control grant projects
				(1)RequirementsThe
			 Secretary, in consultation with the Advisory Committee, shall develop
			 requirements for the monitoring and maintenance of a control project to ensure
			 that the requirements under subsections (e)(1)(A) and (B) are achieved.
				(2)Database of
			 grant project informationThe Secretary shall develop and
			 maintain an appropriate database of information concerning control projects
			 carried out with grants under this subsection, including information on project
			 techniques, project completion, monitoring data, and other relevant
			 information.
				(3)Use of existing
			 programsThe Secretary shall use existing programs within the
			 Department of the Interior to create and maintain the database required under
			 this subsection.
				(4)Public
			 availabilityThe Secretary shall make the information collected
			 and maintained under this subsection available to the public.
				(k)Reporting by the
			 Secretary
				(1)In
			 generalThe Secretary shall, by not later than 3 years after the
			 date of the enactment of this Act and biennially thereafter in the report under
			 section 8, report to the appropriate Committees on the implementation of this
			 section.
				(2)Report
			 contentsA report under paragraph (1) shall include an assessment
			 of—
					(A)trends in the
			 population size and distribution of harmful nonnative species in the project
			 area for each control project carried out with a grant under this section, and
			 in the adjacent areas as defined by the Secretary;
					(B)data on the number
			 of acres of refuge resources and native fish and wildlife habitat restored,
			 protected, or enhanced under this section, including descriptions of, and
			 partners involved with, control projects selected, in progress, and completed
			 under this section;
					(C)trends in the
			 population size and distribution of native species in the project areas, and in
			 areas in proximity to refuge resources as defined by the Secretary;
					(D)an estimate of the
			 long-term success of varying conservation techniques used in carrying out
			 control projects with grants under this section;
					(E)an assessment of
			 the status of control projects carried out with grants under this section,
			 including an accounting of expenditures by the United States Fish and Wildlife
			 Service, State, regional, and local government agencies, and other entities to
			 carry out such projects;
					(F)a review of the
			 environmental soundness of the control projects carried out with grants under
			 this section;
					(G)a review of
			 efforts made to maintain an appropriate database of grants under this section;
			 and
					(H)a review of the
			 geographical distribution of Federal money, matching funds, and in-kind
			 contributions for control projects carried out with grants under this
			 section.
					(l)Cooperation of
			 Non-Federal interestsThe Secretary may not make a grant under
			 this section for a control project on national wildlife refuge lands or lands
			 in proximity to refuge resources before a non-Federal interest has entered into
			 a written agreement with a national wildlife refuge or refuge complex under
			 which the non-Federal interest agrees to—
				(1)monitor and
			 maintain the control project in accordance with the plan required under
			 subsection (e)(1)(B); and
				(2)provide any other
			 items of cooperation the Secretary considers necessary to carry out the
			 project.
				5.Creation of an
			 immediate response capability to harmful nonnative species
			(a)EstablishmentThe
			 Secretary may provide financial assistance for a period of one fiscal year to
			 enable an immediate response to outbreaks of harmful nonnative species that
			 threaten or may negatively impact refuge resources that are at a stage at which
			 rapid eradication or control is possible, and ensure eradication or immediate
			 control of the harmful nonnative species.
			(b)Requirements for
			 assistanceThe Secretary shall provide assistance under this
			 section, at the concurrence of the Governor of a State, to local and State
			 agencies or nongovernmental entities for the eradication of an immediate
			 harmful nonnative species threat only if—
				(1)there is a
			 demonstrated need for the assistance;
				(2)the harmful
			 nonnative species is considered to be an immediate threat to refuge resources,
			 as determined by the Secretary; and
				(3)the proposed
			 response to such threat—
					(A)is technically
			 feasible; and
					(B)minimizes adverse
			 impacts to the structure and function of national wildlife refuge ecosystems
			 and adverse effects on nontarget species.
					(c)Amount of
			 financial assistanceThe Secretary shall determine the amount of
			 financial assistance to be provided under this section with respect to an
			 outbreak of a harmful nonnative species, subject to the availability of
			 appropriations.
			(d)Cost
			 shareThe Federal share of the cost of any activity carried out
			 with assistance under this section may be up to 100 percent.
			(e)Monitoring and
			 reportingThe Secretary shall require that persons receiving
			 assistance under this section monitor and report on activities carried out with
			 assistance under this section in accordance with the requirements that apply
			 with respect to control projects carried out with assistance under section
			 4.
			6.Cooperative
			 Volunteer Invasives Monitoring and Control Program
			(a)In
			 generalThe Secretary shall
			 establish a Cooperative Volunteer Invasives Monitoring and Control Program,
			 under which the United States Fish and Wildlife Service and the United States
			 Geological Survey may work with public interest organizations concerned with
			 national wildlife refuges and volunteers to document and combat invasive
			 species in national wildlife refuges.
			(b)GrantsUnder
			 the program, the Secretary may make grants to persons referred to in subsection
			 (a) for projects to control and manage invasive species in national wildlife
			 refuges and adjacent lands.
			7.Relationship to
			 other authoritiesNothing in
			 this Act affects authorities, responsibilities, obligations, or powers of the
			 Secretary under any other statute.
		8.Biennial
			 reportThe Secretary shall
			 prepare and submit to the Congress by not later than March 31 of 2007 and
			 biennially thereafter—
			(1)a comprehensive report summarizing all
			 grant activities relating to invasive species initiated under this Act
			 including—
				(A)State assessment
			 projects;
				(B)qualified control
			 projects; and
				(C)immediate response
			 activities;
				(2)a
			 list of grant priorities, ranked in high, medium, and low categories, for
			 future grant activities in the areas of—
				(A)early detection
			 and rapid response;
				(B)control,
			 management, and restoration;
				(C)research and
			 monitoring;
				(D)information
			 management; and
				(E)public outreach
			 and partnership efforts;
				(3)a summary detailing progress in addressing
			 operations and maintenance activities specific to invasive species identified
			 in the Refuge Operations Needs database or the Service Asset and Maintenance
			 Management System database of the United States Fish and Wildlife Service (or
			 any successor to such a database); and
			(4)information
			 required to be included under section 4(k).
			9.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act such sums as may be necessary.
			(b)Continuing
			 availabilityAmounts appropriated under this Act may remain
			 available until expended.
			(c)Administrative
			 expensesOf amounts available each fiscal year to carry out this
			 Act, the Secretary may expend not more than 5 percent to pay the administrative
			 expenses necessary to carry out this Act.
			
